Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Department of Correctional Services which found petitioner guilty of violating certain facility rules. An inmate at the Great Meadow Correctional Facility, petitioner was charged with and found guilty of violating three facility rules as a result of throwing a handkerchief to a visitor in the prison’s visiting room. The punishment which petitioner was ultimately given following review of the superintendent’s proceeding by the commissioner was 60 days of keeplock and loss of commissary privileges, 30 days’ loss of good time, and 80 days of restricted visitation. This transferred CPLR article 78 proceeding was brought by petitioner to review that determination. There is substantial evidence in the record to support the administrative finding that petitioner did not have permission to give the handkerchief to his visitor. Since we do not find the penalty imposed so disproportionate, in light of all the circumstances, as to be shocking to our sense of fairness (Matter of Pell v Board ofEduc., 34 NY2d 222), it must be upheld except insofar as it attempted to restrict petitioner’s future visitation, a punishment which the Attorney-General concedes was effectively proscribed by this court’s decision in Matter of Chambers v Coughlin (76 AD2d 980). Determination modified, by annulling so much thereof as imposed a punishment of 80 days of restricted visitation, and, as so modified, confirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.